Exhibit 10(f)(14)

 

AMENDMENT NO. 1 TO THE

 

ALLTEL CORPORATION

 

1998 DIRECTORS’ DEFERRED COMPENSATION PLAN

 

Effective April 25, 2002, the ALLTEL Corporation 1998 Directors’ Deferred
Compensation Plan is hereby amended to read as follows:

 

1.               Section 2.3 of the Plan is amended by the addition of the
following sentence as the end thereof:

 

Notwithstanding the foregoing, a Participant may amend a previously executed
Deferral Election form in the manner permitted under Section 2.4

 

2.               Section 2.4 of the Plan is amended in its entirety to read as
follows:

 

2.4                           Deferral Period.  Except as otherwise provided in
the second paragraph of this Section 2.4, the date for payment of his Deferred
Compensation Account for a Deferral Year to be elected by a Director shall be
the first business day of any calendar month, other than January, that begins
after the calendar month that immediately follows the calendar month in which
occurs the Participant’s Termination of Service that is not later than the one
hundred twentieth (120th) calendar month ending after the calendar month in
which occurs the Participant’s Termination of Service, except that the Director
may elect that in the event of his death after his Termination of Service, the
date for payment of the Deferred Compensation Account shall be the earlier of
either: (a) the later of the date on which the Deferred Compensation Account
would have been paid to the Participant but for his death, provided the
Participant’s Beneficiary is not the Participant’s estate; or the first business
day of any calendar month, other than January, following receipt by the
Corporation of evidence satisfactory to the Corporation of the Participant’s
death and any other information deemed by the Corporation necessary or desirable
in order to effectuate payment of the Deferred Compensation Account to the
Participant’s Beneficiary; or (b) the first business day of any calendar month,
other than January, following receipt by the Corporation of evidence
satisfactory to the Corporation of the Participant’s death and any other
information deemed by the Corporation necessary or desirable in order to
effectuate payment of the Deferred Compensation Account to the Participant’s
Beneficiary.

 

--------------------------------------------------------------------------------


 

A Participant may amend a previously executed “Deferral Election Form” so as to
defer the date for payment of his Deferred Compensation Account for a Deferral
Year in the case of his Termination of Service to a date later than the date
specified in the first sentence of this Section 2.4 and/or to elect to receive
payment of such Deferred Compensation Account in annual installments over a
period not to exceed fifteen (15) years in whatever percentage of the remaining
Deferred Compensation Account the Participant designates; provided, however:
(i)  such amendment is made not less than twelve (12) calendar months prior to
the date payments would otherwise have commenced under the first sentence of
this Section 2.4 pursuant to the Participant’s previously executed “Deferral
Election Form;” (ii) the amended Deferral Election form applies with respect to
all Deferred Compensation Accounts for all Deferral Years of the Participants
under the Plan; (iii) payment under the amended Deferral Election Form is
deferred to a date which is at least twelve (12) calendar months later than the
date the lump sum payment or the first annual installment, as the case may be,
would otherwise have been made pursuant to the previously executed Deferral
Election Forms; and (iv) payment of his Deferred Compensation Accounts is made
(or commences to be made) not later than the one hundred twentieth (120th)
calendar month ending after the calendar month in which occurs the Participant’s
Termination of Service.  Any amendment of a Deferral Election Form hereunder
which does not satisfy the conditions set forth above shall be of no force or
effect.

 

3.               Section 3.3 of the Plan is amended by the addition of the
following paragraph at the end thereof:

 

For any year in which payment of a Deferred Compensation Account is made in
installments pursuant to Section 2.4 and in lieu of the hypothetical interest
credit provided above, as of the close of business on the day immediately
preceding the date as of which the installment is made, the Deferred
Compensation Account shall be credited with an amount equal to the product of:
(a) the balance of the Deferred Compensation Account as of the close of business
on that day; (b) the Interest Rate for the Year during which the payment occurs;
and (c) a fraction, the numerator of which is the number of days that have
elapsed subsequent to the immediately preceding December 31st through (and
including) the date that payment occurs, and the denominator of which is 365. 
For purposes of the immediately preceding sentence, payment shall be deemed to
occur as of the date on which payment is transmitted to the payee in accordance
with the terms of the Plan.  As of the close of business on the immediately
succeeding December 31st, the Deferred Compensation Account shall be credited
with an amount equal to the product of: (a) the balance of the Deferred

 

2

--------------------------------------------------------------------------------


 

Compensation Account as of the close of business on that day; (b) the Interest
Rate for the Year during which the payment occurs; and (c) a fraction, the
numerator of which is the number of days that have elapsed subsequent to the
date on which the installment payment was made, and the denominator of which is
365.

 

4.               Section 4.1 of the Plan is amended in its entirety to read as
follows:

 

4.1                           Payment of Deferred Compensation Accounts.  The
balance of each Deferred Compensation Account (as determined in accordance with
Article III) shall be paid by the Corporation by check drawn on the Corporation
to the Participant or the Participant’s Beneficiary at the earliest time (and as
otherwise) provided in this Article IV.  Payment shall be made in the form of a
single lump sum payment except as provided in Sections 2.4 and 4.5.

 

3

--------------------------------------------------------------------------------